



AMENDMENT
TO
TRIUMPH GROUP, INC.
2018 EQUITY INCENTIVE PLAN
This Amendment (this “Amendment”) amends the Triumph Group, Inc. 2018 Equity
Incentive Plan (the “2018 Plan”), effective February 19, 2019.
RECITALS
On February 19, 2019, the Compensation and Management Development Committee (the
“Committee”) of the Board of Directors of Triumph Group, Inc. (the
“Corporation”) approved amendments to the 2018 Plan. The purpose of this
Amendment is to document such approved amendments. All capitalized terms used
but not defined in this Amendment have the meanings set forth in the 2018 Plan.
1.Amendment to Section 3(a) of the 2018 Plan. Section 3(a) of the 2018 Plan is
hereby deleted in its entirety and replaced with the following:


“3.    Shares Subject to the Plan.
(a)    Aggregate Limits. Subject to Section 15(a), the aggregate number of
Shares subject to Awards granted under the Plan is 2,000,000 Shares. Any Shares
subject to Awards that are cancelled, expire, are forfeited, or are the subject
of Awards settled in cash without the issuance of any Shares shall be available
for re‑grant under the Plan. Notwithstanding anything to the contrary contained
herein, Shares subject to an Award under the Plan shall not again be made
available for issuance or delivery under the Plan if such Shares are (i) Shares
tendered or withheld in payment of the Option exercise price, or (ii) Shares
delivered to or withheld by the Company to satisfy any tax withholding
obligation authorized by the Committee. Shares issued in payment of any Award
may either be authorized and unissued Shares or treasury Shares. Any cash
tendered to pay any exercise price or to meet tax withholding obligations will
not be used by the Company to purchase additional Shares on the open market for
use under this Plan.”
2.Addition to Section 4(b) of the 2018 Plan. Section 4(b) of the 2018 Plan,
detailing the powers of the Committee, is hereby amended to add the following as
subsection (xv) and to renumber the existing subsection (xv) to subsection
(xvi):


“(xv) to determine, in its discretion, whether to settle Awards in cash, in
Shares, or in some combination; and”
3.No Other Amendments. Except as amended as set forth in this Amendment, the
2018 Plan remains in full force and effect.


4.Governing Law. This Amendment and all determinations made and actions taken
pursuant hereto shall be governed by the substantive laws, but not the choice of
law rules, of the State of Delaware.



